[DO NOT PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                                                                 FILED
                              ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                             APRIL 24, 2012
                                    No. 11-11105
                                                              JOHN LEY
                              ________________________
                                                                CLERK

                         D. C. Docket No. 1:10-cv-21417-MGC


YASSER HECHAVARRIA,

                                                                         Plaintiff-Appellee,

                                           versus

ARMANDO ROJAS,
RAUL PEREZ,

                                                                    Defendants-Appellants.

                              ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            _________________________

                                      (April 24, 2012)

Before HULL and FAY, Circuit Judges, and BOWEN,* District Judge.


       *
       Honorable Dudley H. Bowen, Jr., United States District Judge for the Southern District
of Georgia, sitting by designation.
PER CURIAM:

      Based on the limited record before the Court at this time, we cannot say that

the defendant–appellants have shown reversible error in the district court’s order

denying qualified immunity. Accordingly, we affirm the district court’s March 8,

2011 order denying the defendant–appellants’ motion for summary judgment.

      AFFIRMED.




                                         2